TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 19, 2020



                                      NO. 03-19-00351-CV


   Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken Paxton,
                       Attorney General of Texas, Appellants

                                                  v.

                             J.D. Fields & Company, Inc., Appellee




           APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE AND JUSTICES TRIANA AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on May 23, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s interlocutory order. Therefore, the Court affirms the trial court’s interlocutory

order. The appellants shall pay all costs relating to this appeal, both in this Court and in the

court below.